Two orders, Supreme Court, New York County, each entered on August 14, 1972, denying plaintiffs’ motion for a preliminary injunction and their motion for leave to renew, unanimously affirmed; the stay continued by order of this court entered on August 31, 1972, is vacated; all intermediate requirements, inclusive of the statement of readiness, with the exception of payment of fees, are dispensed with, and the parties are directed to proceed to trial forthwith, with costs to abide the event. Concur — Stevens, P. J., McGivern, Markewich, Kupferman and Steuer, JJ.